   8:19-cr-00271-BCB-SMB Doc # 49 Filed: 10/15/20 Page 1 of 2 - Page ID # 113




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                        Plaintiff,                                    8:19-CR-271

        vs.                                              FINAL ORDER OF FORFEITURE

 ADAN INZUNZA-BARRERAS,

                        Defendant.


       This matter is before the Court upon the United States of America=s Motion for Final Order

of Forfeiture. Filing 48. The Court has reviewed the record in this case and, being duly advised in

the premises, finds as follows:

       1.      On August 13, 2020, this Court entered a Preliminary Order of Forfeiture (Filing

41), pursuant to 21 U.S.C. § 846 and 21 U.S.C. § 853 based upon the defendant’s plea of guilty to

Count I and the Forfeiture Allegation of the Indictment. Pursuant to the Preliminary Order of

Forfeiture, defendant=s interest in the $5,964.00 U.S. currency was forfeited to the United States.

       2.      The United States posted a Notice of Criminal Forfeiture on an official internet

government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

August 15, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions. Filing 47; Filing 47-1. The United States filed a

Declaration of Publication on October 14, 2020. Filing 47.

       3.      The United States has advised the Court that no one has filed a Petition. From a

review of the docket, the Court finds no Petitions have been filed.

       4.      The Motion for Final Order of Forfeiture should be granted.

       IT IS ORDERED:
8:19-cr-00271-BCB-SMB Doc # 49 Filed: 10/15/20 Page 2 of 2 - Page ID # 114




   1. The Government’s Motion for Final Order of Forfeiture (Filing 48) is granted;

   2. All right, title and interest in and to the $5,964.00 U.S. currency held by any person or

   entity is hereby forever barred and foreclosed;

   3. The $5,964.00 in United States currency is forfeited to the Government; and

   4. The Government is directed to dispose of the currency in accordance with law.

   Dated this 15th day of October, 2020.


                                                BY THE COURT:


                                                ___________________________
                                                Brian C. Buescher
                                                United States District Judge




                                            2
